Citation Nr: 1705144	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  05-06 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent prior to November 24, 2009, for dysthymia and anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the above claims for additional development in January 2008 and August 2009.  

Following the August 2009 Board remand, in a July 2010 rating decision the Appeals Management Center (AMC) granted entitlement to a 100 percent rating for the service-connected dysthymia and anxiety disorder, effective from November 24, 2009.  As the foregoing represented a complete grant of the benefits on appeal for the period from November 24, 2009, the Board has limited the claim to that listed above.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, in August 2009 the Board remanded the above issues.  The Board remand determined that the Veteran had raised a claim for entitlement to service connection for marijuana abuse secondary to his service-connected anxiety and dysthymic disorder and directed the AOJ to schedule a VA examination to ascertain the etiology of the Veteran's marijuana abuse and the current nature of his service-connected psychiatric disorder.  In addition, the Board directed that the AOJ adjudicate the claim for entitlement to service connection for marijuana abuse secondary to his service-connected anxiety and dysthymic disorder, prior to readjudicating the claims on appeal.

The Veteran underwent a VA examination on November 24, 2009, as directed by the Board remand, which addressed the marijuana use and the Veteran's overall psychiatric disability picture.  Thereafter, as noted above, a July 2010 rating decision granted an increased rating of 100 percent for the service-connected psychiatric disorder, effective November 24, 2009, the date of examination.  The AOJ, however, did not adjudicate the issue of entitlement to service connection for marijuana abuse or to otherwise address the Veteran's claim for entitlement to an increased rating for his service-connected anxiety and dysthymic disorder for the period prior to November 24, 2009.  In a contemporaneous Supplemental Statement of the Case (SSOC) the AOJ dismissed the TDIU issue as moot because the Veteran was in receipt of a 100 percent rating for the psychiatric disorder.  

In August 2010, the Veteran responded with a "Notice of Disagreement" that indicated, "I strongly disagree with the date of retro payments as of Dec. 2009.  I think it should be sent back to Oct of 2004, when I originally requested it.  This is when I felt I had all the mental and physical problems to reach 100% service connected disability."  In addition to the service-connected psychiatric disorder, the Veteran also is service-connected for a cervical spine disability (rated as 40 percent disabling) and for multiple scars (one rated as 10 percent disabling and the other as noncompensably disabling).  

The AOJ took the Veteran's August 2010 statement as a notice of disagreement as to the effective date assigned for the 100 percent rating for the dysthymia and anxiety disorder, adjudicated the claim on that basis, and closed the other claims.  

The foregoing handling of the case did not address the Veteran's ongoing claims for an increased rating for his service-connected psychiatric disorder for the period prior to November 24, 2009, entitlement to TDIU for the period prior to November 24, 2009, and entitlement to service connection for marijuana abuse.  In addition, should the Veteran warrant TDIU based on his additional service-connected disabilities (i.e. cervical spine and multiple scars) for the period from November 24, 2009, then special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) should be considered.  

As such, the issue of TDIU is not moot for any period on appeal and the issues of entitlement to service connection for marijuana abuse and entitlement to an increased rating greater than 30 percent prior to November 24, 2009, for dysthymia and anxiety disorder also remain in appellate status.

As the AOJ did not properly develop and adjudicate the claims previously remanded by the Board in August 2009, a remand is necessary to complete those steps.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim of entitlement to service connection for marijuana abuse secondary to his service connected anxiety and dysthymic disorder, as previously directed in the August 2009 Board remand.

2.  After completing the above and any other development as may be indicated, to include all evidence received since the May 2009 supplemental statement of the case, readjudicate the Veteran's increased rating and TDIU claims.  The Veteran and his representative should then be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




